Title: Enclosure A: [Estimate of the Expenditure for the Civil List of the United States for the Year 1794], 20 December 1793
From: Hamilton, Alexander,Nourse, Joseph
To: Speaker of the House of Representatives








Estimate of the Expenditure for the Civil List of the United States, Together with the Incidental and Contingent Expenses of the Several Departments and Offices, for the Year 1794.


For compensation to the President of the United States

25,000.  



That of the Vice President

 5,000.  






30,000.  


Compensation to the Chief Justice

4,000.  



do. of five associate Judges, at 3,500 dollars ⅌ annum, each

17,500.  



do. of the Judges of the following Districts, vizt.





Maine,

1,000.  



New Hampshire

1,000.  



Vermont

800.  



Massachusetts

1,200.  



Rhode Island

800.  



Connecticut

1,000.  



New York

1,500.  



New Jersey

1,000.  



Pennsylvania

1,600.  



Delaware

800.  



Maryland

1,500.  



Virginia

1,800.  



Kentucky

1,000.  



North Carolina

1,500.  



South Carolina

1,800.  



Georgia

1,500.  



Attorney General

1,900.  






43,200.  


Members of the Senate and House of Representatives, and their Officers.





Compensation to the Members of Congress, estimating the attendance of the whole number for Six months—





Speaker of the House of Representatives, at twelve dollars per day

2,190.  



One hundred and thirty four Members, at Six dollars per day

146,730.  



Travelling expenses to and from the Seat of Government

25,000.  



Secretary of the Senate, for one year’s Salary
1,500.  




Additional Allowance estimated for Six months at two Dollars per day
 365.  
1,865.  



Principal Clerk to the Secretary of the Senate, for 365 days, at 3 dollars per day

1,095.  



Two engrossing Clerks to the Secretary of the Senate, at two Dollars per day each, for 365 days

1 460.  



Chaplain to the Senate, estimated for Six months, at 500. dollars per annum

250.  



Door-keeper to the Senate, one year’s Salary

500.  



Assistant Door-keeper do, do.

450.  



Clerk to the House of Representatives, one year’s Salary
1,500.  





Additional Allowance, estimated for Six Months, at two dollars per day
 365.  
1,865.  



Principal Clerk in the Office of the Clerk of the House of Representatives, for 365 days, at three dollars, per day

1,095.  



Two engrossing Clerks at two dollars per day each, for 365 days

1,460.  



Chaplain to the House of Representatives, estimated for Six Months, at 500 dollars per annum

250.  



Serjeant at Arms for same time, at four dollars per day

730.  



Door-keeper to the House of Representatives, one year’s Salary

500.  



Assistant Door-keeper do. do.

 450.  






185,890.  








Treasury Department.


Secretary of the Treasury
3,500.  




Two principal Clerks, at 800 dollars each
1,600.  




Five Clerks, at 500 dollars each
2,500.  




Messenger and Office Keeper
 250.  
7,850.  



Comptroller of the Treasury
2,650.  




Principal Clerk
800.  




Thirteen Clerks, at 500 dollars each
6,500.  




Messenger and Office Keeper
 250.  
10,200.  



Treasurer
2,400.  




Principal Clerk
600.  




Two Clerks, at 500 dollars each
1,000.  




Messenger and Office Keeper
 100.  
4,100.  



Auditor of the Treasury
2,400.  




Principal Clerk
800.  




Fourteen Clerks, at 500 dollars each
7,000.  




Salary of the Messenger
 250.  
10,450.  



Commissioner of the Revenue
2,400.  




Principal and Six other Clerks, on the business of the Revenue, Light-houses, general returns and Statements, &ca.
3,500.  




Messenger and Office-Keeper
 250.  
6,150.  



Register of the Treasury
2,000.  




Three Clerks on the Impost, Tonnage and Excise accounts
1,500.  




Two ditto, on the Books and Records relative to the receipt and expenditures of public monies
1,000.  




Two ditto, on the duties assigned to the Register, by the Acts concerning the registering, and recording, enrolling and licensing Ships or Vessels
1,000.  
5,500.  



Three Clerks for drawing out, checking and issuing, and taking receipts for certificates of the domestic and assumed Debts
1,500.  




Three ditto, on the books of the general and particular Loan Offices, comprehending the Interest, Accounts and unclaimed dividends at the several Loan-Offices
1,500.  





Six ditto on the Books and Records which relate to the public Creditors, on the several descriptions of Stock and transfers
3,000.  




Two ditto on the Books and Records of Registered debt, including the payment of its interest
1,000.  




One ditto, to complete the arrangement of the public Securities in books prepared for their reception in numerical order
500.  




Two ditto on the Books of the late Government
1,000.  




One transcribing Clerk
500.  




Two Office-keepers, incident to the several Offices of Record, at 250 dollars per annum, each
 500.  






15,000.  






53,750.  








Department of State.


The Secretary of State
3,500.  




Chief Clerk
800.  




Four Clerks at 500 dollars each
2,000.  




Clerk for Foreign Languages
250.  




Office-Keeper and Messenger
 250.  






6,800.  









Mint of the United States.


Director of the Mint
2,000.  




Assayer
1,500.  




Chief Coiner
1,500.  




Engraver
1,200.  




Treasurer
1,200.  




* Three Clerks at 500 dollars each
1,500.  





8,900.  




* The Director observes that three Clerks are estimated to provide against a Contingency; but of the three estimated for last year, only one had been employed, and that at 400 dollars per annum, excepting three Months last Winter, for which one other was paid at the rate of 500 dollars per Annum. The Director estimates ten or twelve Workmen at about 65 dollars per Week
3,385.  






12,285.  






19,085.  








Department of War.


The Secretary of the Department
3,000.  




Principal Clerk
800.  




Six Clerks, at 500 dollars each
3,000.  




Messenger and Office Keeper
 250.  






7,050.  



Accountant to the War Department
1,200.  




Seven Clerks, at 500 dollars each
3,500.  






4,700.  






11,750.  









Loan Officers.


For New Hampshire
650.  



Massachusetts
1,500.  



Rhode Island
600.  



Connecticut
1,000.  



New York
1,500.  



New Jersey
700.  



Pennsylvania
1,500.  



Delaware
600.  



Maryland
1,000.  



Virginia
1,500.  



North Carolina
1,000.  



South Carolina
1,000.  



Georgia
 700.  





13,250.  








Government of the Western Territory.


District North-West of the River Ohio.


Governor, for his Salary as such, and for discharging the duties of Superintendant of Indian Affairs Northern Department
2,000.  



The Secretary of the said district
750.  



Three Judges at 800 Dollars each
2400.  



Stationary. Office Rent &ca.
350.  



District South-West of the River Ohio.


Governor, for his Salary as such, and for discharging the duties of Superintendant of Indian Affairs, Southern Department
2,000.  



Secretary of said District
750.  



Three Judges at 800 Dollars each
2,400.  



Stationary, Office Rent, &ca.
 350.  





11,000.  








Pensions Granted by the Late Government.


Isaac Van Voert John Paulding, David Williams,
}
Each a pension of 200 Dollars per annum, pursuant to an Act of Congress of 23d November, 1780
600.  



Dominique L’Eglise, per act of Congress of 8th. August, 17[8]2
120.  



Joseph Traverse, per ditto
120.  



Youngest Children of the late Major-General Warren, per Act of the 1st. July, 1780
450.  



Samuel McKenzie, Joseph Brussells, John Jordan,
}
per Act of 10th September, 1783, entitled to a pension of 40 dollars each per annum

120.  



Eliz: Bergen, per Act of 21st. August 1781
53.33




Joseph De Beauleau, per Act of 5th. August 1782
100.  



Richard Gridley, per Acts of 17th. November, 1775, and 26th. February 1781
444.40



Lieutt-Col. Touzard, per Act of 27th. October, 1788
 360.  






2,367.73


Grant to Baron Steuben.


His annual Allowance per Act of Congress
2,500.  



Annual Allowance to the Widow and Orp[h]an Children of Col: John Harding, per Act of 27th. February 1793
450.  



Also to the Orphan Children of Major Alexander Truman, per same Act
300.  



Annual Allowance for the Education of Hugh Mercer, Son of the late Major-General Mercer, per Act dated 2d. March, 1793
 400.  






3,650.  








For the Incidental and Contingent Expenses Relative to the Civil List Establishment.


Under this head are comprehended fire-wood, Stationary, together with printing Work, and all the contingent expenses of the two Houses of Congress, rent and Office expenses of the three several Departments, viz. Treasury, State and War, and also for the Mint of the United States.




Secretary of the Senate, his Estimate
3,000.  




Clerk of the House of Representatives, his do.
7,000.  






10,000.  



Treasury Department.


Secretary of the Treasury, per estimate
500.  




Comptroller of the Treasury, per do.
800.  




Treasurer, per do.
400.  




Commissioner of the Revenue, per do.
300.  




Auditor of the Treasury, per do.
500.  




Register of the Treasury (including Books for the public Stocks) per do.
2,000.  




Rent of the Treasury
650.  




Ditto of a House taken for a part of the Office of the Register
240.  




Rent of a House for the Office of the Commissioner of the Revenue, and for part of the Office of the Comptroller, and part of the Office of the Auditor
266.66




Ditto of a House for the Office of the Auditor, and a small store for public papers
440.  




Wood for the Department (Treasurers excepted) Candles, &ca.
1,200.  






7,296.66




Department of State.


Including the expense which will attend the publication of the Laws of the first Session of the third Congress, and for printing an edition of the same to be distributed according to Law.
2,061.67



Mint of the United States.


The Director estimates for the several expenses of the Mint, including the pay of a refiner, when employed, for Gold, Silver and Copper, and for the Completion of the milling furnaces
2,700.  



Department of War.


Secretary at War, per Statement
800.  




Accountant to the War Department
400.  






1,200.  






23,258.33




Dollars  397,201. 6



Joseph Nourse, Register.
Treasury Department,Register’s Office, 20th. December, 1793.

